Citation Nr: 1044833	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-20 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1963 to September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  A Notice of 
Disagreement was filed in September 2008, a Statement of the Case 
was issued in June 2009, and a Substantive Appeal was received in 
June 2009.  

The June 2008 rating decision also denied entitlement to service 
connection for bilateral hearing loss, and the Veteran filed a 
Notice of Disagreement in September 2008.  A Statement of the 
Case was issued in June 2009.  However, in his Substantive Appeal 
the Veteran expressly indicated that he was only appealing the 
tinnitus issue.  Thus, the bilateral hearing loss issue is not in 
appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A June 1997 Report of Contact reflects that the Veteran is 
receiving Social Security benefits.  It does not appear that any 
Social Security Administration (SSA) records have been obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Secure from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as copies 
of the medical records considered in 
conjunction with that determination.  

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim of 
entitlement to service connection for 
tinnitus.  The Veteran should be furnished 
a supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


